Petition for habeas corpus granted for the sole purpose of having the parties orally argue and brief the question of what is the effect on a sentence imposed in the Superior Court when, in the sentencing proceedings, the sentencing justice is made aware that the defendant has a history of juvenile offenses. More specifically, does bringing to the attention of the sentencing justice the fact that the defendant has a juvenile record violate the provisions of G. L. 1956, §14-1-40, and, if so, what is the effect of such violation on the sentence imposed?